AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                FILED IN THE

                                         UNITED STATES DISTRICT COURT                                       U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                    Mar 13, 2020
                                                                                                              SEAN F. MCAVOY, CLERK



                        ELIZABETH B.                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00068-JTR
                                                                     )
                                                                     )
                     ANDREW M. SAUL
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 14) is GRANTED, in part. Matter is REMANDED to
’
              Commissioner of Social Security for further proceedings.
              Defendant's Motion for Summary Judgment (ECF No. 15) is DENIED.
              Judgment is entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               JOHN T. RODGERS                               on motions for
      Summary Judgment (ECF Nos. 14 and 15).


Date: March 13, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                            Melissa Orosco
